Citation Nr: 1020951	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and a friend




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 
1965.  He died in 2005 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Newark RO that denied service connection for the cause of the 
Veteran's death.  In January 2008, a Travel Board hearing was 
held before the undersigned; a transcript of this hearing is 
of record.  In May 2008, the matter was remanded for 
additional notice and development.  


FINDINGS OF FACT

1.  The Veteran died in 2005 due to respiratory failure due 
to pneumothorax due to bullous emphysema.

2.  At the time of his death the Veteran did not have any 
service-connected disabilities.

3.  A lung disorder was not manifested in service, and a 
preponderance of the evidence is against a finding that 
either bullous emphysema or pneumothorax was related to his 
military service to include allegations or exposure to 
harmful gas.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1103, 
1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 3.300 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In the context of 
a claim for DIC benefits, as in the present case, appropriate 
notice from the RO to the Appellant must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

November 2005 and May 2008 correspondence informed the 
appellant of the evidence and information necessary to 
substantiate the claim, the information required of her to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  He was also provided the notice 
mandated by Dingess.  Specifically with regard to Hupp 
notice, the first two elements do not apply since the 
appellant's contention is that a nonservice-connected lung 
caused the Veteran's death.  As for the third element, the 
appellant was informed that evidence was needed evidence 
showing that a disability that caused or contributed to the 
Veteran's death must be service related.  The Board finds 
that this notice is sufficient to fulfill the requirements of 
Hupp, particularly since the appellant's testimony and 
statements clearly demonstrate she knew the lung disability 
that caused his death was not yet service-connected, and that 
evidence was needed to establish a nexus between the 
disability and service.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  The Veteran's service treatment records and 
postservice VA and private treatment records have been 
obtained. The appellant was afforded an opportunity for a 
hearing, a VA medical opinion was obtained, and the 
development requested in the Board's May 2008 remand was 
completed.  Hence, the case is ready for adjudication.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files show, or fail to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's death certificate shows that he died in 2005 
directly due to respiratory failure that was due to 
pneumothorax that was due to bullous emphysema.  The record 
does not show that either lung disability manifested in 
service.  

The Veteran's service treatment records include a pre-
induction examination and medical history, induction 
examination and medical history, and separation examination 
and medical history.  All three medical history reports 
indicate he reported having a chronic cough.  Notably, the 
separation medical history report indicated that the 
Veteran's chronic cough was secondary to smoking.  All three 
medical examinations were negative for a lung disorder and 
chest x-rays in August 1964 and March 1965 showed there was 
no recent pleural or parenchymal pathology.

Postservice treatment records include private treatment 
records of A. R., D.O. from February 1984 to September 2002.  
The February 1984 record indicates the Veteran reported a 
history of chronic obstructive pulmonary disease (COPD); x-
rays also revealed COPD.  

A May 1985 letter from J. B., D.O. states he had been 
treating the Veteran for 12-months and during that time the 
Veteran experienced bouts of severe bronchospasm with 
wheezing.  Although the nature of his lung disorder was not 
mentioned, VA x-rays that same month revealed severe bullous 
emphysema in the right lung and to a lesser degree in the 
left lung.  

On June 1985 VA examination, the Veteran complained of 
breathing problems and indicated that he had been treated for 
lung disease since 1984.  The diagnosis was chronic 
obstructive lung disease.  

August 1997 VA chest x-rays continued to show bilateral 
bullous emphysema.  

A September 1997 statement from the Veteran indicates he 
believed his lung disability was directly related to training 
with gases at Fort Dix.  

In July 1998, the Veteran alleged his lung disability was due 
to nicotine dependence.  

In an October 2002 statement, the Veteran reported that his 
breathing problems began after exposure to different gases 
during training at Fort Dix.  When he sought treatment at the 
aid station he was informed that his problems were attributed 
to allergies that were irritated at the gas range and by bad 
weather.  He was given medication and sent back to duty.  He 
indicated that he sought treatment several times after this 
incident and he was told that it was allergy related.  He 
also sought treatment during his reserve service.  He 
recalled that he was very sick for a day or two after his gas 
training.  He added that he never had any breathing problems 
prior to the 1963 exposure to gases in service.

Based on the evidence discussed thus far, it is clear that 
the Veteran had a chronic lung disability that was first 
diagnosed many years after service.  Although there is no 
corroboration in his service treatment records, he alleged on 
several occasions that he was exposed to harmful gas fumes in 
1963 during training at Fort Dix and that he was treated for 
breathing problems periodically throughout service.  

Regarding the lay evidence of record, the Board notes that 
the Veteran, and any lay person, can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain.  Cf. Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also, Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007).  

"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994). 

Hence, the Veteran was competent to say that he was exposed 
to gases during training in service and the Board finds these 
statements credible.  Barr v. Nicholson, 21 Vet. App. 303, 
308 (2007) (Observing that "[o]nce evidence is determined to 
be competent, the Board must determine whether such evidence 
is also credible).

Under certain circumstances, a lay person may also be 
competent to identify a medical condition and potentially 
address its etiology in cases where causation is observable, 
such as a fall causing a broken leg.  See Jandreau, 492 F.3d. 
at 1372.  However, in this instance, the etiology of the 
Veteran's lung disability is not so easily ascertained; 
therefore, it involves a medical question that requires 
competent (medical opinion) evidence in response. 

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).

The record includes both medical evidence that tends to 
support the appellant's claim and medical evidence that is 
against the claim.  Evidence in support of her claim consists 
of October 1998, January 2000, February 2000, March 2002, and 
January 2006 letters from A. R., D.O.  Collectively, these 
letters indicate he treated the Veteran since 1984 and that 
his lung conditions consisted of asthmatic bronchitis, 
chronic obstructive pulmonary disease (COPD) and bullous 
emphysema in both lungs.  He noted that the Veteran's history 
prior to service was negative for pulmonary dysfunction and 
that it began in service after accidental exposure to noxious 
chemical fumes/tear gas during active duty.  The physician 
added that the Veteran developed severe chest pain, burning, 
and coughs for 72 hours following exposure that was 
incapacitating.  Following service, the Veteran continued to 
have a cough, wheezing, and shortness of breath that was 
progressive over the years.  He stated that the Veteran's x-
rays revealed scarring consistent with the Veteran's reported 
history.  He opined that exposure to toxic gases was causally 
related to the Veteran's lung disability.  

Evidence against the claim consists of April 2004 and October 
2009 VA examination reports by the same physician.  In 2004, 
the physician reviewed the claims file, and examined and 
interviewed the Veteran.  The Veteran reported a single 
exposure to gas in 1963 during basic training.  He added that 
it burned and that he was sick for 2 or 3 days after the 
incident.  He was never hospitalized and he stayed in his 
barracks.  Twenty years later he developed breathing 
problems.  The Veteran also reported that he smoked from 1963 
to 1985 or 1986 and that during that time he smoked half a 
pack to a whole pack of cigarettes every day.  The physician 
opined that one episode of gas exposure was not sufficient 
enough to produce severe emphysema and bullous emphysematous 
changes 20 years later.  The physician further opined that 
the Veteran's smoking was most likely the cause of the 
Veteran's lung condition and that it was not likely from gas 
exposure.  Subsequent to the Veteran's death, the physician 
reviewed the claims file again in 2009.  The physician noted 
that the claims file was reviewed and specifically indicated 
that it included review of Dr. A.R's letters, service 
treatment records, the 2004 VA examination, death 
certificate, and the allegations of gas exposure.  Pertinent 
aspects of the Veteran's history were briefly noted to 
include the single exposure to gas that resulted in some 
burning for 2 to 3 days but did not result in 
hospitalization.  He also noted that the nature of the gas 
exposure was unknown.  The examiner opined that the Veteran's 
chronic lung condition started back in 1985 and that his 
chronic lung conditions of emphysema and emphysema changes 
were caused by smoking for 20 to 22 years; it was not caused 
by a single exposure to gas in 1963.  The examiner concluded 
by stating that the Veteran's lung condition and cause of 
death were not related to military service.  

When evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Greater weight may be 
placed on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  Here, in weighing the respective medical 
opinions, the Board concludes that the VA opinions hold the 
most probative weight.  The physician who provided these 
opinions reviewed the Veteran's claims file, examined the 
Veteran (in 2004), demonstrated a thorough understanding of 
his medical history, and included an explanation of the 
rationale.

The private treating physician's opinions hold the much less 
probative weight.  Although the Court has specifically 
rejected the "treating physician rule," which accords the 
opinions of treating physicians dispositive weight of causal 
issues, the Board is obligated to consider and articulate 
reasons or bases for its evaluation of a treating physician.  
Conversely, the law does not mandate that the opinion of a 
treating physician be rejected.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993); Guerrieri, 4 Vet. App. at 473 
(1993).  In this case, the treating physician's opinions were 
of less probative value because even though he treated the 
Veteran's lung disability for approximately 25 years, he did 
not demonstrate that he had as thorough an understanding of 
the Veteran's entire medical history as the VA examiner.  His 
failure to acknowledge in any of his opinions that the 
Veteran had long history of smoking is a critical omission 
and reflects a lack of knowledge or, at the very least, a 
lack of consideration of a very relevant part of the 
Veteran's medical history.  

The Board also considered lay evidence not previously 
discussed.  A March 2006 statement from the Veteran's former 
spouse indicates she met him in 1962, before he entered the 
military the following year, and that he had no cough at that 
time.  She also recalled that he had no cough when they were 
married in 1964 and that she first noticed he had a bad cough 
at the beginning of 1965.  She indicated that the cough 
continued after service.  January 2008 testimony from the 
Veteran's friend was to the effect that he had known the 
Veteran since 1970 and that he could not recall him being a 
smoker.  The appellant also testified that she had known the 
Veteran for 25 years and that he did not smoke during that 
time.  

The Board finds the lay evidence less probative than other 
evidence of record since the Veteran reported on November 
1961 pre-induction and May 1963 induction medical history 
reports that he had a chronic cough and since his separation 
medical history report in March 1965 indicated that his cough 
was secondary to smoking.  Further, a July 1998 claim for 
service connection alleged that his lung disability was due 
to nicotine dependence, and he reported during his 2004 VA 
examination a lengthy history of smoking from 1963 to 
1985/85.  Thus, the Board finds that there is sufficient 
evidence to establish that the Veteran had a long history of 
smoking and that the evidence tends to show that the cause of 
the Veteran's death was due to his smoking rather than his 
service and alleged exposure to gas therein.
Although the Veteran smoked in service and a preponderance of 
the evidence indicates that the lung disability that caused 
his death was due to his history of smoking, service 
connection may not be granted for disability or death on the 
basis that it resulted from the use of tobacco products in 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

As the preponderance of the evidence is against the claim of 
service connection, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  Hence, the 
claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


